Notice of Allowance
	Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to Claim 1 and the amendments thereof presented in the claim set filed on 02/09/2022, the prior art of Wong (US 20040177449) in view of Kanevsky et al. (US 6928031) and further in view of Igawa (JP 2001231864) does not render obvious alone or in combination the vibration generating step of air flow or air discharge from air pockets that would therefore allow a user to transition from a NREM to REM sleep state. Wong discloses adjustable mattress and pillow system and related methods in which a sensing mat can optimize the contour of a mattress based on the user’s position. The position determines the inflow or outflow of fluid through a pump system. However, the prior art of Wong does not render obvious that this flow of fluid would generate a significant enough vibration to therefore change the sleep state of the user. Additionally, the combination of prior art, Kanevsky et al., is silent that any form of vibration could change the sleeping state of a user. Rather Kanevsky et al. only teaches the use of an alarm clock system to trigger the transition of non-REM vs. REM sleep states. Lastly, Igawa similar to the art of Wong does not disclose that the airflow either in or out would create a vibration significant enough to awake a user.
	Therefore, with all three prior arts failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/10/2022